 

The Commons Business Centers Service Agreement

 

This Business Service Agreement 'Agreement' is made and entered into
August-16-2012 by and between REDUS Florida LLC - Vista Park Commons, a Florida
limited liability company, 2101 Vista Parkway, West Palm Beach, FL 33411
hereinafter referred to as ‘Company’, and

 

Client: Beesfree, Inc.  hereinafter referred to as "Client"

whose address is clo Northwest Registered Agent LLC, 3111 West Dr. Martin Luther
King Blvd. Ste.100·8180, Tampa, FL 33607

 

Located at: 2101 Vista Parkwa y, West Palm Beach, FL 33411 ("Building'),
Suite#       122('Premises')            ,approximately 360 sqft.        
Occupancy: Maximum full time occupancy by: 4 person(s)         Term: The tern of
this Agreement shall commence on: 1211/12 (Commencement Date)   and shall
terminate on: 5/31113 (Termination Date)

 

Performance Retainer, Service Deposits and Miscellaneous Deposits:  $3,125.00 
      

 

RECURRING MONTHLY CHARGES

 



Basic Service Fee:        $ 975.00                  Additional Services:       
      Telecommunications (See Page 2)  $110.00          Additional Furniture
(See Page 3):  $           Short Tenn Premium:  $           Other:  $          
Adjustment:   (110.00)         SUB-TOTAL RECURRING MONTHLY CHARGES:  $975.00   
      Sales Tax:                                     6%  $58.50          TOTAL
RECURRING MONTHLY CHARGES:       $ 1,033.50  

 



 

  

INITIAL SET-UP CHARGES: (TO BE PAID UPON THE EXECUTION OF AGREEMENT)

 

1st Month's Basic Service Fee:  $975.00     1st Month's Telecom Package Fee: 
$110.00       Additional Furniture:  $        Short Term Lease Premium:  $   
    Inception Fee (Set-up Fee):  $        Telecommunications Installation Fee: 
         Other:           Adjustment:  $(110.00)      SUB-TOTAL:  $975.00      
Sales Tax:                                         6%  $58.50       TOTAL:      
$1,033.50 

 



 

 

PERFORMANCE RETAINER, SERVICE DEPOSITS AND MISCELLANEOUS DEPOSITS

  

Performance Retainer :  $2,925.00          Telephone Service Deposit:   200.00  
       Other:              Less: Deposit on Account·Suite Number: 122 
$(2,150.00 )        TOTAL RETAINERS AND DEPOSITS:         $ 975.00             
                  TOTAL DUE UPON EXECUTION OF AGREEMENT:         $ 2,008.50 



 

 

 

 

The Commons Business Centers Service Aareement

 

 

TELECOMMUNICATIONS PROGRAMS

 

Client Name: Beesfree, Inc.

Suite No: 122

 

       Quantity   Rate   Total  Telecommunications Package       $ 135.00      
                               One (1) Telephone with 2 line Access , Call
Waiting/Hold , Call Forwarding/Patching, Call Conferencing, Caller Number ID,
24-Hour Voicemail with 20 Minutes Storage with Remote Access, Remote
Notification , and Toll Free lntralata Calls Standard   Internet  Bandwidth
Evening Routing Message                                      Telecommunications
(a la carte)  1   Additional Telephone Packages (Telephone Packages includes 1
Standard lntertel Speakerphone , 2-Line Access ,Call Waiting , Call Forwarding/
Pathching, Call Conferencing, Caller Number ID, Voicemail with Remote Access,
24-Hour Voicemail with 20 Minutes of Storage, Remote                     

Notification, and Toll-Free lntralata Calls)

       $75.00        2   Upgrade Phone to Executive Full Duplex Speaker Phone 
     $15.00        3   Additional Voice Line       $55.00        4   Additional
24-Hour Voice Mail  with 20 Minutes of Storage       $15.00        5  
Additional Voice Mail Storage per 15 Minutes       $5.00        6   Additional
Telephone Number       $10.00        7   Dedicated Fax or Modem   1   $45.00  
$45   8   Remote Notification from Voice Mail to Pager or Cell Phone      
$15.00        9   Forward Voice Mail to E-Mail       $75.00        10   Email
Address       $5.00        11   800 Number       $10.00        12   Call History
Report       $25.00        13   Evening Routing Message (where available)      
$15.00        14   Initial Set-Up or additional Programming changes      
$50.00        15   System Speed Dial (where available)       $15.00        16  
DSS Unit (20 Button)       $15.00        17   DSS Unit (50 Button)      
$30.00        18   Receptionist Phone Answering(Corporate Only)       $275.00  
     19   Multi-Ring w/Caller ID - 1st time set-up       $50.00        20  
Internet Bandwidth (per suite)                     Standard Bandwidth (512k
up,512k down)   1   $65.00   $65       Advanced Bandwidth (750k up, 1.25 Mb
down)       $150.00            Premium Bandwidth (1.5 Mb up, 1.5 Mb down)      
$400.00        21   Patch Cord (cat 5e cable)       $10.00        22   Public IP
Address/VPN Access       $50.00                Total        $110 

 

Interstate Long Distance & Intrastate Long Distance rates are in accordance with
Company's published rates

 

 

 

 

 





The Commons Business Centers

 

 

Client Name: Beesfree, Inc.

       Suite No: 122

 

Item Quantity Rate   Total           Bookcase - 20" deep by 66" tall (4 shelves)
  $                     14.00 =   Credenza - 20" deep by 66" wide   $
                    24.00 =   Credenza - 24" deep by 72" wide   $
                    26.00 =   Desk (large) with return (Drawers both sides)   $
                    23.00 =   Desk (small) with return (Drawers both sides)   $
                    19.00 =   Hutch - 42" wide by 37" tall with Pigeon Holes   $
                    18.00 =   Hutch - 48" wide by 37" tall with Pigeon Holes   $
                    19.00 =   Hutch - 72" wide by 37" tall with Pigeon Holes   $
                    26.00 =   Hutch - 84" wide by 37" tall with Pigeon Holes   $
                    28.00 =   Lateral File Cabinet - 2 drawer, 20" deep by 30"
wide   $                     15.00 =   Lateral File Cabinet -2 drawer, 20" deep
by 36" wide   $                     16.00 =   Chairs -1 Exec., 1 Guest   $
                    10.00 =             Total Additional Furniture      

  

Entire Agreement.

This Business Service Agreement together with the Terms and Conditions and
attached Guaranty, set forth all the promises, agreements, conditions, and
understandings between Company, Client, and Guarantor, and there are no other
promises, agreements, conditions, or understandings, oral or written, expressed
or implied. Except as herein otherwise provided, no subsequent alterations,
amendments, changes, or additions to this Business Service Agreement or the
Guaranty shall be binding unless reduced to writing and signed by the
appropriate parties.

 

Waiver of Trial by Jury

COMPANY AND CLIENT HEREBY MUTUALLY, KNOWINGLY AND VOLUNTARILY WAIVE THE RIGHT TO
A TRIAL BY JURY AND NEITHER OF THEM SHALL SEEK ATRIAL BY JURY IN ANY LAWSUIT OR
PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY COUNTERCLAIM) BASED UPON, ARISING
OUT OF OR RELATED TO THIS AGREEMENT. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE
AND SHALL BE SUBJECT TO NO EXCEPTIONS. COMPANY AND CLIENT HEREBY ACKNOWLEDGE
HAVING READ AND UNDERSTOOD THE MEANING AND RAMIFICATIONS OF THIS WAIVER
PROVISION.

 

IN WITNESS WHEREOF, this Agreement has been executed on and as of the date first
written above.

 

WITNESSES AS TO COMPANY:
/S/ AMANDA CAMACHO   Atlantic & Pacific Association Management as agent for
REDUS Florida LLC - Vista Park Commons       Amanda Camacho   By: /S/ Jennifer
A. Doll (Print Name)     Jennifer A. Doll, Center Manager

  



WITNESSES AS TO Client:   Beesfree, Inc (‘Client’)             Amanda Camacho  
By: /S/ David w. todhunter (Print Name)     David W. Todhunter, President

 

 

This Agreement is not in effect until approved by Atlantic & Pacific Advisory
Services & Lender.
Approval process may take up to five business days.

Please make all checks payable to Vista Park Commons

 

 

 

 

 

ADDENDUM TO BUSINESS SERVICE AGREEMENT

 

BETWEEN

 

REDUS FLORIDA LLC-VISTA PARK COMMONS

 

AND

 

BEESFREE, INC.

 

DATED: November 16, 2012

 

THE “COMPANY” hereby agrees that effective this 16th day of November, 2012; the
following change has been approved for the Business Service Agreement for Suite
122 at 2101 Vista Parkway, West Palm Beach, Florida 33411.

 

The “CLIENT” acknowledges this agreement will not automatically renew and will
terminate on the “TERMINATION DATE” of this agreement which is May 31, 2013.

 

All other provisions of the Agreement remain unchanged and in effect

 



REDUS FLORIDA LLC-VISTA PARK COMMONS, “COMPANY” WITNESSES:         By:   
JENNIFER A. DOLL,   “AUTHORIZED SIGNOR”       Dated:_____________________      
BEESFREE, INC., “CLIENT”         By:  DAVID W. TODHUNTER,   “AUTHORIZED SIGNOR”
      Dated:___________________

 

 

 

 



CORPORATE OFFICE

BUSINESS SERVICE AGREEMENT

TERM AND CONDITIONS

 

ARTICLE 1. Premises and Included Services.

 

Company, hereby grants to Client, only for so long as Client strictly adheres to
the terms, conditions, covenants and provisions of this Agreement, including but
not limited to the obligation upon Client to timely pay each and every sum
required to be paid by Client to Company hereunder, the right to:

A) the use of the Premises within the Building;

B) receive the Standard Included Services (as hereinafter defined) provided by
Company in connection with and as an integral part of the Premises; and

C) purchase such other of the Additional Services (as such term is hereinafter
defined) made available for purchase by Client from Company, from time to time.

 

ARTICLE 2. Term.

 

The term of this Agreement (the “Term”) shall be for the period of time
specified on the Agreement, unless the Term is earlier terminated as provided
for herein. This Agreement shall automatically renew under the same term and
conditions with an increase in the Basic Service Fee of five (5%) percent,
unless either party notifies the other, in writing, via certified mail, ninety
(90) days prior to the expiration of the initial term or any renewal thereof,
that it does not wish to renew this Agreement under the same terms and
conditions and increase in the Basic Service Fee.

 

ARTICLE 3. Fees Payable by Client.

 

Client covenants and agrees to pay to Company, monthly on or before the first
(1st) day of each month during the Term, for the use of Premises and the
Standard Included Services (as hereinafter defined), without offset or deduction
and without demand, the basic service fee (the “Basic Service Fee”) in the
amount as set forth on Exhibit “A”, along with any applicable State of Florida
sales or use taxes (the “Applicable Taxes”). The Basic Service Fee, the
Applicable Taxes and all amounts payable by Client on account of the Additional
Services (the “Additional Service Fees”) shall be paid to in the manner provided
herein at the address set forth in this Agreement for the provision of notices
to Company. Hereinafter, the Basic Service Fee, the Applicable Taxes, the
Additional Service Fee, “and Late Charges as discussed below” and any other
amounts due from Client to Company hereunder shall collectively be referred to
as the “Fees”.

 

In the event Client shall fail to make payments of any amount of Fees to Company
within Five (5) days of the due date thereof, Client shall pay to Company a late
charge of ten (10%) percent of the amount of the Fees due (the “Late Charges”).
In the event Client shall make payment for all or any portion of Fees in a form
or manner that is uncollectible by Company (an “Uncollectible Payment”), then in
addition to the Late Charges that may be due to Company, any and all bank
charges incurred by Company in connection with any Uncollectible Payment and a
service charge of Thirty Dollars ($30.00) for each Uncollectible Payment,
Company shall have the right to require all future payments due hereunder shall
be made in cash, cashier’s check or money order. In addition to the foregoing,
any failure to pay Fees, when due, shall be deemed a default under this
Agreement and is subject to the remedies provided in Article 19 hereof.

 

ARTICLE 4. Standard Included Services.

 

As an integral part of and inseparable from the Premises, and for so long as
Client strictly adheres to the terms, conditions, covenants and provisions of
this Agreement, Client shall be entitled to the following services (the
“Standard Included Services”) as part of the Basic Service Fee:

A) Maintenance and Janitorial Cleaning of the Common Areas Only

B)Payment by the Company of Water and Electric Utilities.

C)Telecommunication services as stated in the Lease.

D) Use, subject to scheduling requirements and other restrictions related
thereto, of the conference room facilities one (1) hour per month. and
Additional Service Fees as a result of use of the Telecommunications Package.

 

Client acknowledges that the Telecommunication Package (if elected by Client to
utilize) includes only those specific services identified herin. Accordingly, to
the extent that Client incurs charges (such as, but not limited to local and
long distance telephone charges and information charges) from the use of the
Telecommunications Package other than charges associated with those specific
services provided by Company as part of the Telecommunications Package, such
charges shall be Additional Service Fees and shall be payable in the same manner
as the Basic Service Fees are to be paid hereunder. The routine charges
associated with the use of the telecommunication services provided by Company
are set forth in the Company Schedule of Services and Fees (the “Schedule of
Services and Fees”). The Schedule of Services and Fees may be modified from time
to time by Company, and Client agrees that the amount payable by Client under
the Schedule of Services and Fees is the amount published by Company in its most
current Schedule of Services and Fees.

 

 

 

 

ARTICLE 5. Additional Services.

 

From time to time, as determined by Company in the exercise of the sole and
absolute discretion of Company, Company will make available to Client certain
additional services that Client may purchase (the “Additional Services”). The
decision to acquire any such Additional Services is within the sole and absolute
discretion of Client. Such Additional Services may include, but may not be
limited to special telecommunication add-on features, secretarial and
administrative support services, facsimile services, additional conference room
usage, furniture, and photocopying services. To the extent that Client incurs
charges for any such Additional Services, such charges shall be Additional
Services Fees and shall be payable in the same manner as the Basic Service Fees
are to be paid hereunder. The charges associated with certain of the Additional
Services available to Client are set forth in Schedule of Services and Fees.
Certain other services (collectively, the “Other Services”), such as but not
limited to dry cleaning services and car washing services, may be provided by
authorized independent contractors that may or may not be affiliated with
Company. In any event Company shall have absolutely no responsibility for or
liability associated with the provision of any such Other Services. Hereinafter,
the Standard Included Services, the Additional Services and the Other Services
may collectively be referred to as the “Services”.

 

ARTICLE 6. Performance Retainer & Refurbishing Fee

 

Upon execution of this Agreement Client shall provide Company with a
“Performance Retainer”. The exact amount of the Performance Retainer is set
forth in Exhibit “A”. The Performance Retainer shall be held by Company as
collateral to insure performance by Client of each of the terms, covenants and
conditions hereunder. The Performance Retainer will be held by Company in such
accounts and in such manner as it deems appropriate, including the commingling
of the Performance Retainer with other funds belonging to Company. No interest
shall be payable by Company to Client as a result of the receipt by Company of
the Performance Retainer. In the event that Client’s monthly reoccurring charges
together with Client’s Basic Service Fee exceeds the amount of the Performance
Retainer, at any time during the Term, Company shall be entitled to require that
Client increase the Performance Retainer to such amount equal to twice the Basic
Service Fee and reoccurring charges. The Performance Retainer shall be subject
to the following provisions:

 

Section A: Upon the occurrence of a default by Client hereunder, then and in
such event, title to the Performance Retainer shall automatically vest in
Company to the extent of the damages suffered by Company as a result of any such
breach by Client. The application of the Performance Retainer by Company shall
not, however, release Client from any liability amounts of damages incurred by
Company in excess of the Performance Retainer and Company shall be entitled to
any and all appropriate legal remedies, at law or in equity in order to enforce
its rights hereunder.

 

Section B: Upon expiration of the Term and provided that no default on the part
of Client is then existing and further provided that all amounts due from Client
to Company hereunder have been paid in full, the Performance Retainer, less any
amounts thereof that may have been previously applied pursuant hereto and less
Two Hundred Fifty Dollars ($250.00) Administrative Fee and three (3) month Exit
Virtual Office Agreement plus all applicable taxes, shall be returned to the
Client within approximately forty-five (45) days after Client returns possession
of the Premises to Company. Upon expiration of the Term and to the extent that
Company intends to apply all or any portion of the Performance Retainer toward
any damages incurred hereunder, including but not limited to payment of any
outstanding sums due from Client, Company shall notify Client of same in
writing.

 

Section C: In the event of the sale by Company of the Building’s leasehold, then
upon such sale, Company shall transfer the Performance Deposit to the purchaser
of the Building. Upon the transfer of the Performance Retainer by Company to the
purchaser of the leasehold, the Client shall look solely to such purchaser of
the leasehold as to all matters associated with the Performance Retainer,
including but not limited to the return thereof, and Company shall be released
and relieved of any liability or obligation whatsoever in connection with the
Performance Retainer.

 

Section D: Client acknowledges, understands and agrees that it is not entitled
to nor shall it look to the holder of any mortgage upon the Building in
connection with any matter relating to the Performance Retainer.

 

Section E: Client acknowledges, understands and agrees that the Performance
Retainer may not be utilized by Client to pay all or any portion of any amount
due from Client to Company hereunder. The Performance Fee may, however, be
applied by Company in the manner provided for herein. In the event that Company
utilizes all or any part of the Performance Retainer, then in that event,
Client, within ten (10) days written notice, shall pay to the Company the amount
utilized by the Company for the purpose of replenishment of the Performance
Retainer.

 

ARTICLE 7. Use of Premises.

 

Section A: It is specifically understood and agreed by Client that during the
Term of this Agreement the Premises may only be used and occupied for office
purposes and for no other purposes whatsoever. Client further acknowledges,
understands and agrees that the Premises were designed for the full time
occupancy by only such number of persons as designated in Exhibit “A” (the
“Authorized Occupancy”), and Client may not, at any time, exceed the Authorized
Occupancy. Client agrees that it shall, at all times, conduct its business in a
high class and reputable manner and shall promptly comply with all laws,
ordinances, lawful orders and regulations relating to or affecting the Premises,
including same as related to the cleanliness, safety, occupation, and use of the
Premises. The Client shall not, without in each instance receipt of the prior
written consent of Company, conduct any “fire sales” or “bankruptcy sales” in or
about the Premises.

 

Section B: Client acknowledges that Company shall be providing services only
during normal business hours (the “Normal Business Hours”) and not at any time
thereafter. The Normal Business Hours, unless otherwise modified by Company,
shall be Monday through Friday, from 9:00 AM to 5:00 PM, excluding the following
holidays: after 12:00 noon on New Year’s eve day, New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, the day after Thanksgiving, after
12:00 noon on the day of Christmas Eve and Christmas Day. Client acknowledges
that Company will be providing air conditioning to the Premises only from 8:30
AM to 6:00 PM, Monday thru Friday. Client may request Company to provide air
conditioning during non Normal Business Hours, provided that said request is
made one (1) full business day prior to the needed service. Notwithstanding the
foregoing, Client shall have access to the Premises 24 hours a day 7 days a
week, except as provided herein. Client agrees that it shall not permit the
entrance of persons into the Building or the Premises after Normal Business
Hours, unless such parties are accompanied by Client for business purposes at
the Premises. Further, Client agrees that its guests and invitees shall not be
permitted to occupy or utilize any portion of the Building other than the
Premises unless accompanied by Client. This foregoing restriction includes, but
is not limited to, the lobby, reception area, copy room, break room and
conference room. Company may, as determined in its sole and absolute discretion,
close the Building and prohibit access to the Premises in the event of a pending
hurricane or other emergency.

 

 

 

 

Section C: Client shall not move any heavy or bulky materials, such as but not
limited to, furniture into or out of the Building or Premises without in each
instance the prior written consent of Company, which consent shall not be
unreasonably withheld, and then only during such hours and in such manner as
Company shall approve, in the exercise of its sole and absolute discretion.
Client shall, upon demand from Company, pay the amount reasonably determined by
Company for any damage occasioned by Client in connection with the moving or
installing of furniture, equipment, appliances or other articles into the
Building or the Premises.

 

Section D: Client shall have the obligation to use chair mats for all wheeled
chairs utilized in the Premises, and Client shall be responsible for the value
of the diminution in useful life of carpeting or other flooring installed within
the Premises for the failure to do so.

 

Section E: Client shall not, without, in each instance, the prior written
consent of Company, store or operate in the Premises or the Building any
mainframe or similar computer (except a personal computer including file
servers, work stations and similar equipment for use solely by the Client) or
any other large business machine, reproduction equipment, heating equipment,
stove, commercial refrigeration or coffee equipment therein. This provision
shall not apply to printers, copiers or fax machines for use solely by the
Client.

 

Section F: Client shall not install any antenna, aerial wires, radio or
television equipment or any other type of equipment, inside or outside of the
Building. Client shall not permit any equipment or device within the Premises
that impairs radio or television broadcasting or reception from or in the
Building.

 

Section G: Client will bring no animals, other than Seeing Eye dogs accompanying
non sighted persons, into the Building. Client shall not use or allow the use of
the Premises for housing, lodging or sleeping purposes.

 

Section H: Client shall not use the corridors or common space adjacent to the
Premises for business purposes without, in each instance, the prior written
consent of Company. Client shall not undertake any structural alterations,
structural changes, structural repairs or structural additions to the Premises
or any part of the Building. To the extent, however, that any activity
authorized hereunder to be undertaken by Client at the Premises that requires
any structural alteration, structural change, structural repair or structural
addition in order to comply with applicable laws, directions, rules, and
regulations then Client shall be responsible for any and all cost or expense in
order for Company to comply with same.

 

Section I: Client shall not create any noxious odors or noise or operate any
electronic equipment, including but not limited to, loudspeakers, stereos,
television or radio, in a manner that will permit same to be heard outside the
Premises.

 

Section J: Client shall keep all doors completely closed at all times.

 

Section K: The building’s facilities have been designed based on occupancy of
one (1) person per one hundred (100) square feet of occupied area. Consequently,
the number of persons indicated on page one (1) of this Agreement is the maximum
permanent occupants permitted within the Premises.

 

ARTICLE 8. Maintenance by Client.

 

Client shall not perform any act or carry on any practice which may injure the
Building or be a nuisance or menace to any other person that uses, occupies or
works in the Building wherein the Premises are located. Client shall keep the
Premises, including the corridors, common space and service areas allocated for
use of Client, clean and free from rubbish and dirt at all times and shall store
all of Client’s trash and garbage within the Premises. The Client acknowledges,
understands and agrees that the HVAC system servicing the Premises has been
designed to accommodate mean comfort levels for parties occupying the Building
and for the use by Client of the Premises, and Client is prohibited from
adjusting or otherwise tampering with any mechanical device controlling the HVAC
system.

 

ARTICLE 9. Utilities and Taxes.

 

Client shall have no obligation to pay any separate charges for electricity,
water or other utility services provided to the Building or the Premises, any
other common expenses or any real estate taxes payable on account of ownership
of the Building or the Premises. Client shall have the sole obligation to pay
any personal property taxes payable as a result of the ownership of the personal
property of Client.

 

ARTICLE 10. Signs.

 

Client shall not erect or install any exterior or interior window or door sign,
advertising media, lettering or placards.

 

 

 

 

ARTICLE 11. Alteration to Premises.

 

Client shall not undertake any alteration, addition or improvement to the
Premises without, in each instance, the prior expressed written consent of the
Company, which consent may be granted or withheld in the exercise of the sole
absolute discretion of the Company.

 

ARTICLE 12. Hold Harmless; Liens.

 

Client hereby agrees that Company shall be held harmless by Client and its
employees, agents and all persons in the Building at its or their invitation
from any liability for damages whatsoever to any person or any of their property
in or upon the Premises and the sidewalks, the service areas and the corridors
allocated for the use of Client, unless, caused by actions of the Company. It is
specifically understood and agreed that all property kept, stored at or
maintained in the Premises shall be so kept, stored or maintained at the sole
risk of Client. Client shall not suffer or give cause for the filing of any lien
against the Premises or the Building, and the existence of any such lien or
right to a lien of any nature against the Premises or the Building as a result
of the actions of Client shall be a breach hereunder. Client hereby agrees to
indemnify and hold Company harmless for any and all costs or expenses, including
legal fees and court costs, incurred by Company as a result of any breach by
Client of the provisions of this Article.

 

ARTICLE 13. Maintenance of Premises.

 

Company shall maintain Building in accordance with the reasonable business
standards established by Company, from time to time. Should Company be required
to undertake any repair of the Building or the Premises occasioned by any
intentional act or the negligence of Client, its agents or employees, the Client
shall be responsible for any and all costs and expenses associated with same.
Client shall, at all times, keep the Premises in good order and condition and
Client shall also keep the Premises in a clean, sanitary and safe condition in
accordance with all directions, rules, and regulations of the Company and such
health officials, fire marshals, building inspectors or other governmental
officials or agencies having jurisdiction over the Building and the Premises.
Client shall not cause or permit any water damage or other injury to the
Premises or the Building. Client shall be responsible to dispose of any refuse
into the appropriate refuse containers.

 

ARTICLE 14. Insurance.

 

Section A: Client shall, during the Term, keep in effect a policy of public
liability insurance with respect to the Premises and the business operated by
Client and/or authorized co occupant of the Premises, in which policy Company
shall be named as an additional insured thereunder and in which the limits of
liability shall be not less than Five Hundred Thousand Dollars ($500,000.00) for
one (1) person in any single incident. Client shall furnish Company with a
certificate of insurance or other acceptable evidence that such insurance is in
force within fifteen (15) days after the Effective Date, and evidence that the
premiums for such insurance have been paid by Client within ten (10) days prior
to the due date of same. Such policy of insurance shall provide for a thirty
(30) day written notice to Company of change or cancellation.

 

Section B: Client shall, during the Term, keep in effect a policy of insurance
upon the personal property of Client maintained in the Premises against loss by
fire and windstorm and for extended coverage in such reasonable amounts as may
be required by Company, from time to time, in which policy Company shall be
named as an additional insured as its interest may appear. Client shall furnish
Company with a certificate of insurance or other acceptable evidence that such
insurance is in force within fifteen (15) days after the Effective Date, and
evidence that the premiums for such insurance have been paid by Client within
ten (10) days prior to the due date of same. Such policy of insurance shall
provide for a thirty (30) day written notice to Company of change or
cancellation.

 

Section C. In the event Client fails to provide the proof of insurance as
required herein, the Company shall have the right to charge Client a monthly
insurance fee of One Hundred Dollars ($100.00) for each and every month until
said proof is provided.

 

ARTICLE 15. Care of Facilities.

 

Client agrees that all plumbing facilities installed within the Building shall
not be used by Client for any purpose other than that for which such plumbing
facilities are constructed, and Client shall not introduce any foreign substance
of any kind therein. Client shall be responsible for and shall pay to Company
upon demand, any and all costs or expenses incurred by Company in connection
with any breakage, stoppage or other damage resulting from a violation of this
provision by Client. Neither Client nor its employees or agents, shall mark,
paint, drill or in any way deface any walls, ceilings, partitions, floors,
doors, wood, stone or iron work on or within the Building or the Premises.

 

ARTICLE 16. Assignment.

 

This Agreement is personal to Client and no right or interest herein may be
assigned or otherwise transferred by Client without, in each instance, the prior
written approval of Company, which approval may be granted or denied in the
exercise of the sole and absolute discretion of Company. Any attempted
assignment or transfer of this Agreement by Client without the authority of
Company shall be null, void and of no force or effect and shall be a default
hereunder. In the event that Client is a corporation or other entity, then any
action resulting in the disposition of the majority of the voting control of
such corporation or entity shall be deemed as an attempted transfer hereunder.
In the event Client is in default under this Article Company shall have the
right to terminate this Agreement, which termination shall be effective upon the
date of termination set forth in a notice from Company to Client.

 

 

 

 

ARTICLE 17. Condemnation.

 

In the event of any taking of all or any portion of the Building by any public
authority under the power of eminent domain, then, at the option of Company,
this Agreement may be terminated on and as of the date set forth in a notice
from Company to Client. In the event any such taking results in a material
alteration of the Premises making same unsuitable for the business of Client as
then conducted, then, at the option of Tenant, this Agreement may be terminated
on and as of the date set forth in a notice from Client to Company.

 

ARTICLE 18. Destruction of Premises.

 

Section A: If the Premises shall be partially or totally destroyed by fire or
other casualty so as to render the Premises partially or totally unusable,
Company shall restore the Premises to the condition existing prior to such fire
or other casualty within sixty (60) days, unless Company shall elect not to
rebuild as hereinafter provided, and a just and proportionate part of the Basic
Services Fee shall be abated until the Premises are so repaired. The obligation
of Company to rebuild the Premises hereunder shall be limited solely to the
basic Building as originally installed by Company.

 

Section B: If more than fifty (50%) percent of the floor area of the Building in
which the Premises are located shall be destroyed or so damaged by fire or other
casualty as to become wholly unusable, then Company may, if it so elects,
rebuild or put said Building in good condition and fit for occupancy within one
hundred twenty (120) days after such destruction or damage, or Company may give
notice in writing to Client of the termination of this Agreement and this
Agreement shall be terminated on and as of the date set forth in the notice from
Company to Client. If Company elects to repair or rebuild said Building, Company
shall, within thirty (30) days after such casualty, give Client notice of its
intention to repair and then shall proceed with reasonable speed under the
circumstances to so repair. If Company elects to rebuild or repair, as herein
provided, then the obligation of Company hereunder shall be limited to the basic
Building as originally installed by Company. In the event of a loss of more than
fifty (50%) percent, Client shall have the right to terminate this Agreement
provided notice of said termination is received within ten (10) days of Clients
receipt of Company’s intent to rebuild.

 

ARTICLE 19. Default

 

Section A: If Client shall not pay Fees due from Client hereunder at the time
and in the manner stated, or shall fail to keep and perform any other condition,
stipulation or agreement herein contained on the part of Client to be kept and
performed, or if Client shall suffer to be filed against Client an involuntary
petition in bankruptcy or shall be adjudged a voluntary or involuntary bankrupt,
or shall make an assignment for the benefit of creditors, or should there be
appointed a receiver to take charge of the Premises either in the State courts
or in the Federal courts, or if Client shall vacate or abandon the Premises, or
if this Agreement or the estate of the Client hereunder shall be transferred,
assigned or shall pass to or devolve upon, any person or party, except in a
manner herein permitted, then, in any of such events, Company may, at the option
of Company, declare this Agreement in default, and, in such event, Company shall
have all remedies by law available to Company based upon such default, including
but not necessarily limited to:

 

i.Company may treat this Agreement as terminated and thereupon Client shall
immediately relinquish possession of the Premises, and any failure of Client to
so relinquish possession shall constitute a forcible detainer.

 

ii.Company may terminate Client’s right of possession of the Premises, without
the termination of the Agreement, in which event Company shall have the right to
offer the Premises as the agent for Client and to hold Client responsible for
any deficiency between the amount of Basic Services Fee realized from any
substitute client and the amount which would have been payable by Client under
the terms of the Agreement, along with any and all expenses incurred by Company
in connection with obtaining any such substitute client, including but not
limited to renovation and repair expenses and broker commissions.

 

iii.Company may declare all of the installments of the Basic Services Fee for
the entire Term to be immediately due and payable along with all applicable
sales and use taxes, without further demand, in which event all sums payable to
Company shall bear interest from the date of default at the highest rate
permitted by law.

 

iv.Company shall have the right to terminate any Services provided hereunder.

 

v.Company shall have the right to refrain from taking any action and to hold
Client responsible for all amounts of Fees as same becomes due.

 

vi.In addition to the foregoing, Company shall have the right to recover from
Client any amounts of abated Fees, improvement allowance or other financial
incentive provided to Client as an inducement to enter into this Agreement.

 

Section B: Client hereby pledges and assigns to Company all of the furniture and
fixtures, goods and chattels of Client which may be brought or put in the
Premises (collectively the “Client Assets”) as additional security for the
payment of all amounts of the Basic Services Fee due hereunder. The Client
agrees that the Company shall be entitled to a lien against the Client Assets
for the payment of unpaid amounts of the Basic Services Fee, which lien may be
enforced by distress, foreclosure or otherwise, at the option of the Company.
Client agrees that such a lien is currently granted to the Company and is as of
the Effective Date vested in the Company. Client further agrees that in case of
the failure of Client to pay all or any portion of the Basic Services Fee as and
when the same shall become due, if it becomes necessary for Company to collect
any unpaid amount of the Basic Services Fee by suit or through an attorney,
Client shall be liable for all costs of collection, including reasonable
attorneys fee and costs.

 

 

 

 

ARTICLE 20. Occupancy Without Agreement.

 

In the event Client remains in possession of the Premises after the expiration
of the Term without the execution of a new agreement or an addendum hereto,
Client shall be deemed to be a month to month Client, subject to the operational
terms and conditions hereof, and subject to the Company’s right to immediately
terminate this Agreement, except that the Base Service Fee shall be shall be
increased by twice the Monthly Charges.

 

ARTICLE 21. No Waiver.

 

The failure of Company, in one or more instances, to insist upon strict
performance or observance of one or more of the covenants or conditions hereof
or to exercise any remedy, privilege, or option reserved to Company, shall not
be construed as a waiver of the future of such covenant or conditions or of the
right to enforce the same or to exercise such privilege, option, or remedy. The
receipt by Company of Fees or any other payment required to be made by Client,
or any part thereof, shall not be a waiver of any other amount of unpaid Fees or
other amounts then due, nor shall such receipt, although with knowledge of the
breach of any covenant or condition hereof, operate as or be deemed to be a
waiver by Company of any of the provisions hereof, or any of Company’s rights,
remedies, privileges, or options hereunder.

 

ARTICLE 22. Subordination & Attornment.

 

Client agrees that this Agreement shall be subordinate to any mortgage or ground
agreement that now or may hereafter be placed upon the Building wherein the
Premises lie and to any and all advances to be made thereunder and to the
interest thereon and all renewals, replacements, assignments, and extensions
thereof. Client agrees, upon request, to execute documents which Company may
deem necessary to evidence such subordination and, should Client fail or refuse
to execute any such required documents, Company is hereby empowered to execute
such documents in the name of Client and as the act and deed of Client, and this
authority is declared to be coupled with an interest and not revocable. If the
Premises comes into the ownership or control of a mortgagee, ground lessor or
any other person, whether because of mortgage foreclosure, termination of the
ground lease, or otherwise, Client shall attorn to the purchaser or such
mortgagee or other person and recognize the same as Company hereunder.
Attornment shall be self-operative without the execution of any further
instrument, provided, however, that Client shall execute, upon request, any
attornment agreement as may be deemed necessary to further effectuate such
attornment.

 

ARTICLE 23. Notice.

 

Whenever under this Agreement a provision is made for notice of any kind, it
shall be deemed sufficient notice and service thereof if such notice to Client
is in writing, addressed to Client at the last known post office address of
Client or at the Premises, and delivered by hand or sent by certified mail with
postage prepaid, and if such notice to Company is in writing, addressed to the
last known post office address of Company and sent by certified mail with
postage prepaid. Notice need be sent to but one Client where Client is more than
one person.

 

ARTICLE 24. Loss Occasioned by Others

 

Company shall not be responsible or liable to Client for any loss or damage that
may be occasioned by or through the acts of negligence or omissions of any party
occupying the Premises, whether Client or other authorized occupant or persons
occupying adjoining suites within the Building or any part of the Building
adjacent to or connected with the Premises or any part of the Building of which
the Premises are a part. Further, Company shall not be responsible or liable to
Client for any loss or damage resulting to Client by reason of water or by the
bursting or leaking of any pipes or waste water about the Premises or the
Building, or for any damage or loss resulting from fire, hurricane, any other
Act of God or from any other cause whatsoever. Further, to the extent that
Client is entitled to any right of subrogation, Client waives any such right of
subrogation against Company.

 

ARTICLE 25. Exculpation of Liability.

 

In the event of any sale, exchange or other disposition of the leasehold by
Company or an assignment by Company of this Agreement, Company shall be entirely
released and relieved of any and all liability hereunder and from all of its
covenants and obligations contained in or derived from this Agreement occurring
after the consummation of such sale, exchange, assignment or other disposition.
Company agrees, however, that any sale, exchange, assignment or other
disposition of the Property shall be subject to this Agreement.

 

ARTICLE 26. Acceptance of Premises.

 

It is agreed that by occupancy of the Premises by Client, Client formally
accepts the same and acknowledges that Company has complied with all
requirements imposed upon it under the terms of this Agreement with respect to
the condition of the Premises.

 

 

 

 

ARTICLE 27. Brokers.

 

Client warrants and represents that Client has not dealt with any real estate,
business or other broker, finder or other intermediary in connection with the
execution of this Agreement or the subject matter hereof (unless otherwise
specifically provided in Exhibit “A”) and that no commissions or fees of any
nature whatsoever are due from Client or Company as a result of this Agreement
or the subject matter hereof. Client hereby agrees to indemnify and hold Company
harmless from and against any cost or expense incurred by Company, including
reasonable legal fees and costs, incurred by Company as a result of the breach
by Client of the warranties and representations set forth in this Article.

 

ARTICLE 28. Certificates.

 

Within ten (10) days after delivery thereof by Company to Client, Client agrees
to execute, acknowledge and deliver to Company a written statement certifying
that this Agreement is unmodified and in full force and effect (or, if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications), the dates to which the Fees and other charges
required to be paid hereunder have been paid, and any other information relating
to this Agreement as may be requested by Company. Client understands that any
such statement delivered pursuant to this Article may be relied upon by any
prospective purchaser or mortgagee of the Building.

 

ARTICLE 29. Access by Company.

 

For the purpose of providing services and performing maintenance of the Premises
and Building, Company shall have unobstructed access at all times. For a period
commencing ninety (90) days prior to the expiration of the Term, Company shall
be entitled to access to the Premises for the purpose of exhibiting same to
prospective Clients, provided that Company shall not unreasonably interfere with
the business of Client.

 

ARTICLE 30. Parties.

 

All promises, covenants, and agreements set forth in this Agreement shall be
binding upon, apply to, and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, personal representatives,
successors and assigns.

 

ARTICLE 31. Smoking.

 

The Building and Premises are a non-smoking facility. Client, its guests,
invitees, customers and all others gaining access to the Premises by or through
Client are prohibited from smoking anywhere in the Building or Premises.

 

ARTICLE 32. Parking.

 

All parking of vehicles belonging to Client and the employees of Client may be
restricted from parking in the immediate area of the front of the building to
afford sufficient and convenient parking for guests of Client. Should Client not
comply with said restriction, Client shall be considered in violation of this
Article. A violation of the provisions of this Article shall not constitute a
default under this Agreement, unless said violation exists for five (5)
consecutive days or occurs ten (10) times or more in any consecutive twelve (12)
month period. The parking facilities are designed for the use by automobiles and
other types of passenger vehicles used for the transportation of people. The
Client agrees that Client may not use the parking facilities for the parking or
storage of commercial, passenger or other vehicles.

 

ARTICLE 33. Trash Disposal.

 

Client agrees to dispose of garbage in waste receptacles within the Premises
designed for such purposes and shall deposit such waste in dumpsters provided by
Company for such purposes (unless Janitorial Service is provided by Company).
Client agrees to break down all boxes prior to placement in the dumpster. Client
acknowledges that dumpsters may only be used for the disposal of waste materials
generated in the normal course of business of the Client and may not be used for
the disposal of any office equipment or furniture. Client shall not utilize the
dumpsters or other waste receptacles for the disposal of waste generated from
any place other than the Premises.

 

ARTICLE 34. Force Majeure.

 

In the event that Company shall be delayed, hindered or prevented from the
performance of any act required hereunder by reason of strikes, lock-outs, labor
troubles, inability to procure materials, failure of power, restrictive
governmental laws or regulations, riots, insurrection, the act, failure to act
or default of the other party, war or any other cause beyond the control of
Company (in each instance, an “Unforeseen Event”), then the performance by
Company of such act shall be extended for the period of the delay occasioned by
the occurrence of such Unforeseen Act.

 

ARTICLE 35. Governing Law.

 

This Agreement and the performance thereof shall be governed, interpreted,
construed and regulated by the laws of the State of Florida. Company and Client
agree that in the event of any litigation arising out of this Agreement, the
venue for such litigation shall be the county in which the Premises is located.
As a material inducement for Company to have entered into this Agreement with
Client, Client hereby acknowledges, understands, agrees and stipulates that
provision of the Premises and the Standard Included Services are not separable,
that this Agreement reflects the provision services by Company to Client and
that for the purposes of the enforcement of the rights of the parties hereunder
this Agreement shall not be deemed as a lease. Accordingly, pursuant to the
foregoing expressed intention of the parties the provisions of Florida law
relating to leases shall not be applicable hereto.

 

 

 

 

ARTICLE 36. Partial Invalidity.

 

If any term, covenant, condition or provision of this Agreement or the
application thereof to any person or circumstance shall, at any time or to any
extent, be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term, covenant, condition and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.

 

ARTICLE 37. Interpretation.

 

Whenever the singular number is used herein the same shall include the plural,
the masculine gender shall include the feminine and neuter gender and vice versa
as, in each instance, the context shall so require. The Article headings used
herein are for reference and convenience only and shall not enter into the
interpretation hereof. This Agreement may be executed in several counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

ARTICLE 38. Construction of Terms.

 

The Client acknowledges that Client has had the opportunity to have this
Agreement reviewed by counsel and that Company has advised Client to seek the
advice of independent counsel prior to executing this Agreement in order to
ascertain the rights and obligations of Client hereunder. Accordingly, any
subsequent interpretation of this Agreement shall not be read to favor one party
or the other solely because the Agreement was prepared by Company.

 

ARTICLE 39. Legally Binding.

 

THIS AGREEMENT IS INTENDED TO BE A LEGALLY BINDING AGREEMENT. NO REPRESENTATION
OR INDUCEMENT, WHETHER ORAL OR WRITTEN, MADE PRIOR HERETO WHICH IS NOT INCLUDED
IN THIS AGREEMENT SHALL HAVE ANY FORCE OR EFFECT. ONCE SIGNED BY CLIENT AND A
DULY AUTHORIZED REPRESENTATIVE OF COMPANY, ALL OF THE TERMS AND CONDITIONS
CONTAINED IN THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO.

 

ARTICLE 40. Radon Gas.

 

Pursuant to the requirements of applicable Florida Statutes, Company makes the
following disclosure:” Radon is a naturally occurring radioactive gas that when
it has accumulated in a building in sufficient quantities may present health
risks to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 

ARTICLE 41. Keys

 

Client shall be given two (2) keys to the Premises after effective date and at
the time the Client is prepared to take possession of the Premises. Client shall
be responsible to maintain the keys in the possession of Client at all times. In
the event of a lost key or Client fails to return said key(s) upon the
termination of this Agreement, Client shall be obligated to pay to Company a
service charge of One Hundred Dollars ($100.00) for a replacement key. In
addition, Client shall pay a suite access charge in the amount of Twenty-Five
Dollars ($25.00) each time Client and/or the employees of Client require the
assistance of Company in order to gain entry to the Premises.

 

ARTICLE 42. Internet Service

 

In the event Client determines to utilize the internet service made available by
Company, then and in that event the use of such internet services shall be
undertaken by Client in accordance with the Company’s service provider’s
acceptable Use Policy which is contained as a part of the “Internet Standard
Terms and Conditions”, which are a part hereof. Any violation of the provisions
of the Internet Standard Terms and Conditions by the Client shall constitute a
default under this Agreement. It is expressly understood that the Internet
Service provided is solely for the purpose of scanning the World Wide Web,
exchange of e-mail and the exchange of information via PCAnywhere or similar
software. It is not intended to be used to host web sites, operate a client
server, to utilize Microsoft Exchange Server or other similar products.

 

When your computer is connected to our T-1, it becomes a part of our network. It
is necessary that you protect your computer so that others cannot access your
files. Company will install a Static IP address on your computer or router so
that your computer will be compatible with our system. The Company has the right
to prohibit the use of wireless routers. The connection of the internet service
will be made only to a computer or hub or to a router controlled by Company.
Client is prohibited from installing any additional equipment or software that
will permit connection to the internet without Company authorization.

 

 

 

 

Your computer must have an updated virus scan program installed. A copy of the
current activity log will need to be provided before we can connect you to the
Internet. For precautionary measures, we may at any time request an updated log
report in order to help combat virus problems within the system. To protect your
computer, you should automatically update virus definitions and run a virus scan
no less than once a week. The anti-virus program must be enabled at all times
and set up to scan all incoming and outgoing emails.

While your computer is connected to the T-1, your gateway to the World Wide Web
is always open. Therefore, your computer may be subject to viruses flowing
through the Internet. While the Company does everything possible to prevent
virus runs, we will not be responsible for any virus that may affect your
computer or its components.

 

Client is prohibited from engaging in any web hosting or spam of any kind. If
Client is found to be practicing these activities, Client’s connection to the
T-1 will be immediately terminated and Client will have to seek another Internet
provider.

 

Company will make every effort to maintain Client’s connection to the T-1 at all
times. Emergencies, natural occurrences, and circumstances out of Company’s and
Client’s control may happen. Company will not be held liable for any service
interruptions that may occur.

 

INTERNET STANDARD TERMS AND CONDITIONS US LEC's Internet Use Policy: US LEC's
Internet Use Policy set forth below defines practices that are unacceptable
while using any of US LEC's services that provide access to the Internet via US
LEC's network (the "Internet Services"). By using any of the Internet Services,
US LEC's customers acknowledge that they and their users who have gained access
to any of the Internet Services through any US LEC customer's account
(collectively "Users"), have read, understood and agreed to abide by US LEC's
Internet Use Policy. US LEC's customers receiving any of the Internet Services
are responsible for violations of this policy by any User, and for ensuring that
their network is configured in a secure manner. Further, a US LEC customer may
not, through action or inaction, allow others to use their network for illegal
or inappropriate actions. It is contrary to US LEC policy for any User of the
Internet Services to engage in any of the following activities:

 

Spamming:

 

•Posting ten (10) or more messages similar in content to forums, email mailing
lists or other similar groups of lists;

 

•Posting any forum, e-mail mailing lists or other similar group or list articles
that are "off-topic" according to the charter or other owner-published FAQ or
description of the group of list;

 

•Sending unsolicited emailings to more than twenty-five (25) e-mail users, if
such unsolicited emailings could reasonably be expected to provoke complaints;

 

•Falsifying User information provided to US LEC or to other Users of the
Internet Services in connection with use of the Internet Services;

 

•Engaging in any of the foregoing activities by using the service of another
provider, but channeling such activities through a US LEC account, re-mailer or
otherwise through any of the Internet Services or using a US LEC account as a
mail-drop for responses or otherwise using the services of another provider for
the purpose of facilitating the forgoing activities if such use of another
party's services could reasonably be expected to adversely affect any of the US
LEC services.

 

Network disruptions and network unfriendly activity:

 

•Any activities that adversely affect the ability of other people or systems to
use the Internet Services or the Internet, including, but not limited to "denial
of service" (DoS) attacks against another network host or individual User.

 

•Interference with or disruption of other Users, network services or network
equipment.

 

•Sending unsolicited emailings to more than twenty-five (25) email users, if
such unsolicited emailings could reasonably be expected to provoke complaints;

 

•Falsifying User information provided to US LEC or to other Users of the
Internet Services in connection with use of the Internet Services;

 

•Engaging in any of the foregoing activities by using the service of another
provider, but channeling such activities through a US LEC account, re-mailer or
otherwise through any of the Internet Services or using a US LEC account as a
mail-drop for responses or otherwise using the services of another provider for
the purpose of facilitating the forgoing activities if such use of another
party's services could reasonably be expected to adversely affect any of the US
LEC Services.

 



  

•Web: Using a US LEC Web site address or US LEC hosted Web account to collect
responses from unsolicited commercial email.

 

 

  

The above practices constitute an abuse of the Internet Services and of the
recipients of such unsolicited mailing and/or postings, who often bear the
expense. These practices are prohibited by US LEC. Engaging in one of more of
these practices may result in termination or suspension of the offender's
account and/or access to the Internet Services. In addition, US LEC reserves the
right, where feasible, to implement technical mechanisms that block multiple
postings of illegal or unlawful materials. US LEC will respond as it deems
appropriate, at its sole discretion, to the multiple postings of illegal or
unlawful materials and other forms of abuse such as harassment.

 

Nothing contained herein shall be construed to limit US LEC's actions or
remedies in any way with respect to any of the foregoing activities, and US LEC
reserves the right to take any and all additional action it may deem appropriate
with respect to such activities, including, without limitation, taking action to
recover the costs and expenses of identifying offenders and removing them from
the Internet Services and levying cancellation charges to cover US LEC's costs
in the event of disconnection of dedicated access attributable to any of the
causes outlined above. In addition, US LEC reserves at all times, all rights and
remedies available to it with respect to such activities at law or in equity.

 

US LEC reserves the right to modify this policy from time to time; at its sole
discretion which modifications shall be effective upon public posting by US LEC.

 

ARTICLE 43. Company’s Employees

 

Client acknowledges that the Company has expended large sums of money and
utilized valuable time in the training of its employees. Therefore, Client
agrees not to solicit any employee for employment by Client and acknowledges
that Company’s employees are, by contract, prohibited from accepting employment
for a Client for so long as Client is located on the Premises and for six (6)
months thereafter. Client additionally agrees that it shall not ask any employee
to perform any duty outside of employee’s normal duties. Any special request
shall be made of the Property Manager only.

 

Article 44. Hurricane Procedures

 

Client acknowledges the receipt of Company’s Hurricane Policy and agrees to
adhere to the policy and procedures in whole and without exceptions.
Furthermore, the Client agrees to not:

1)Operate any generators anywhere on premise including common areas.

2)Use of any electrical extension cords on premise including common areas.

3)Enter the premises after building has been closed by Company during, before or
after a storm without being notified by Company the building has reopened for
occupancy.

 

Client acknowledges and agrees that Company, for the safety of its clients,
shall have the right, at its sole discretion, to limit access to the Premises
prior to a hurricane’s landfall and post hurricane. Company shall not be held
responsible for any loss of business during this time.

 

Client acknowledges that any failure by the Client to adhere to the Company’s
Hurricane Policy and/or procedures including the restrictions stated above will
constitute a default in this Agreement.

 

Receipt hereby acknowledged:

 

By: David W. Todhunter President Date:

12/10/12 

  Authorized Signature      

 

 

 

